Title: To John Adams from James Warren, 30 April 1786
From: Warren, James
To: Adams, John


     
      
       Dear Sir,
       Milton April 30th: 1786
      
      I was a few days ago honoured with your favour of the 12th: of Decr. I am much Obliged to you for your Attention to my Son & your favourable, if not partial opinion of the Merits of his Family. Winslow left Lisbon, & returned Home last fall: after a disagreable residence there for more than Twelve months, at a great Expence, fully convinced of the futility of Court promises, which his former Experience could no longer Justify any future dependence upon. it has been my opinion that Consuls should be appointed in several of the European Ports, & perticularly at Lisbon where we have had a great Trade till Interrupted by the Algerine Corsairs. no resource is so natural & beneficial for the supply of that great Branch of Business the Fishery as the Trade with Lisbon, & Cadiz, & I can scarcely Conceive how it can be supported without it, unless by a dependence on foreigners for the Importation, which must defeat all the policy of our Navigation Acts, however founded in Policy or oeconomy. How we are to be relieved from the Injury of these Pirates I am at a loss to determine. their Generosity will not do it, & our Poverty cant, & if it is not done the Fishery & Trade must be depressed and discouraged. You who are acquainted with the Means the Agents to Algiers are possessd. of, can Judge of their prospects of Success. I can only wish them Success.
      I can form some Idea of the difficulty & delays of your Treaties, which render their Completion uncertain even to the best Informed. The Trade with Britain if it has been attended with some loss & disappointment to them has almost ruined us: & with their own conduct may Justify a severe Navigation Act, with regard to them, but I am not so well satisfied of the propriety of it with regard to any other Nation, tho’ I think the policy of the French in their dutys on our Fish, & the Bountys on their own very Absurd. I wish I could see, for the Benefit of Mankind a fair Experiment made, of a Goverment supported without Duties or Bounties, at least that they

should operate, only as prohibitions or severe restrictions, without any regard to a revenue. in that Case even those in question might not have Existed.
      if our oil can find a Market in France it will I think disconcert the views of the British Ministery, & be very Advantageous to us, as well as to the Commerce of France I took great pains to Impress the Marquiss de Fayate with proper Sentiments on that subject when here last, & have reason from his Letters to suppose it has had a good Effect
      I know you wish to be Informed of the situation of your beloved Country. it would give me pleasure to gratify you. in former Times when you was absent I used to attempt it, but it is now so Novel & so Extraordinary that I dare not Undertake the Task. The constant drain of Specie to make remittances for Baubles Imported from England is so great as to Occasion an Extreem Scarcity: Commerce is ruined: & what is worse, the husbandry & Manufactures of the Country cannot be supported. the only Branch of Business that promises any success is the Fishery, & that is greatly Injured from the same Cause. No Debts Can be paid, or Taxes Collected. the first are severely demanded, by multiplyed Law suits. the last are become more necessary than ever by the wants of the public: our General Court sets often & long, do little & give no satisfaction to their Constituents— Paper Money, Tenders of Lands &c. suspension of Law processes, & a variety of Expedients are proposed, & Nothing Adopted. a Total Change in principles & Manners, Interest is the great object, the only pursuit, and Riches only respected. every thing seems verging to Confusion, & anarchy, & certainly great Wisdom & Address are necessary to prevent it. Our Elections have been much the same this as the last Year. indeed when a Man is once in it is for Life. a repetition annually is nugatory few Attend the Meetings & hardly any Enquired further than who was in last, & Vote for him again without the trouble of recuring to Principles, or traceing Consequences.
      Be assured No Body Can Wish you & Family more happiness, or desire more to see you in the Vicinity than your Friends on Milton Hill. make our Compliments to Mrs. Adams & Love to Nabby. I am / Your Friend & Servt
      
       Jas: Warren
      
     
     
      will you give me your Opinion of the Encyclopedia, & whether it be worth purchaseing—
      
      if it would not be an Impertinent request to a minister of State, I would ask the favour to send me the Gentn. pocket Farrier & Trusler, practical Husbandry. I will pay the Cost to your order here, R Baldwin Pater Noster Row. a Charming Enthusiasm is prevailing for Agriculture
     
    